NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                       IN THE DISTRICT COURT OF APPEAL

                                       OF FLORIDA

                                       SECOND DISTRICT

CEDRIC M. BUCKLON,               )
                                 )
           Appellant,            )
                                 )
v.                               )               Case No. 2D17-2254
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )


Opinion filed February 9, 2018.

Appeal from the Circuit Court for
Hillsborough County; Kimberly K.
Fernandez, Judge.

Cedric M. Bucklon, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Sonya Roebuck
Horbelt, Assistant Attorney General,
Tampa, for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, KELLY, and SALARIO, JJ., Concur.